

115 HR 3497 IH: Modernization of Medical Records Access for Veterans Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3497IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mrs. McMorris Rodgers (for herself and Mr. Moulton) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a pilot program establishing a secure,
			 patient-centered, portable medical records system, that would allow
			 veterans to have access to their Personal Health Information, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Modernization of Medical Records Access for Veterans Act of 2017. 2.Department of Veterans Affairs pilot program on secure, patient-centered, portable medical records storage system (a)Pilot programNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence a pilot program under which veterans who are enrolled in the patient enrollment system under section 1705 of title 38, United States Code, use a portable medical records storage system described in subsection (e) to store and share with Department of Veterans Affairs health care providers and community health care providers, records of their individual medical history.
 (b)Selection of locationsThe Secretary shall select not less than one Veterans Integrated Services Network in which to carry out the pilot program under subsection (a).
			(c)Contracts
 (1)AuthorityThe Secretary shall seek to enter into a contract using competitive procedures with an appropriate entity for the provision of the medical records storage system described in subsection (e).
 (2)Notice of competitionNot later than 60 days after the date of the enactment of this Act, the Secretary shall issue a request for proposals for the contract described in paragraph (1). Such request shall be full and open to any contractor that has an existing commercially available medical records storage capability described in subsection (e).
 (3)SelectionNot later than 120 days after the date of the enactment of this Act, the Secretary shall award a contract to an offeror pursuant to the request for proposals under paragraph (2) if at least one acceptable offer is submitted.
 (d)Duration of pilot programThe Secretary shall carry out a pilot program under this section for a period of at least 12 months. After carrying out such program for 12 months, the Secretary may terminate the program, continue the program, expand the program to include additional locations, or implement the use of portable medical records storage systems on a national basis.
 (e)Requirements of portable medical records storage systemA medical records storage system described in this subsection is a physical device that meets the following requirements:
 (1)Capability to store not less than four gigabytes of electronic health records on a physical device, which is not larger than the dimensions of a credit card, issued to each veteran enrolled in the pilot program.
 (2)Capability to be used by substantially all electronic health records systems certified by the Office of the National Coordinator for Health IT on or before January 1, 2017.
 (3)Capability to limit access to electronic health records stored on each device to the patient and health care providers.
 (4)Capability for health care providers to securely access, annotate, and add electronic health records to the physical device, including in instances where the health care provider is not in possession of the physical storage device.
 (5)Requirement that all electronic health records transferred from a health care provider over the internet to the physical storage device be encrypted.
 (6)Requirement that the portable medical records system can operate without persistent storage of any electronic health records on the internet or within a cloud computing repository.
 (7)Capability to provide a replacement device containing an up-to-date electronic health record, if the original physical storage device has been removed from the owner’s possession or otherwise rendered inoperable.
 (f)DefinitionsIn this section: (1)The term dimensions of a credit card means three and three-eighths inches in width, two and one-eighth inches in length, and five-one hundred twenty-eighth of one inch in depth.
 (2)The term electronic health records means electronic documentation of physicians’ notes, electronic viewing of lab test results, diagnostic images and video, clinical decision support, and interoperability with other systems.
 (g)Prohibition on new appropriationsNo additional funds are authorized to be appropriated to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized to be appropriated for the Department of Veterans Affairs.
			